DETAILED ACTION
	Claims 1-5 and 7-15 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7-8 and 14-15) and species of Pichia pastoris  and pADH3Z A expression vector in the reply filed on 01/10/2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
Regarding election of a species of mutant ADH3 promoter, because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)) regardless of the applicant stating that “Applicant does not make an election and traversed this restriction species requirement,” since applicant’s statement does not specifically point out the supposed errors in the species election requirement.  Further, a response to the species election for a species of mutant ADH3 promoter is required and a failure to make an election will result in a response being held to be non-responsive.  See MPEP 714.03 (“The practice set forth in 37 CFR 1.135(c)  does not apply where there has been a deliberate omission of some necessary part of a complete reply; rather, 37 CFR 1.135(c)  is applicable only when the missing matter or lack of compliance is considered by the examiner as being "inadvertently omitted." For example, if an election of species has been required and applicant does not make an election because he or she believes the requirement to be improper, the amendment on its face is not a "bona fide attempt to advance the application to final action.").

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome rejections below because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The earliest available priority date for determining prior art under 35 U.S.C. 102 is 02/14/2019.

Specification
The disclosure is objected to because of the following informalities:
“Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” 37 CFR 1.821(d).
Table 4 of the specification contains nucleotide sequences that are either in the Sequence Listing or should be in the Sequence Listing without reference to the Sequence Identifier in the form “SEQ ID NO:” as required. 
Appropriate correction is required.

Claim Interpretation
Claim 1 recites a mutant ADH3 promoter having “positive or negative regulation in ethanol-induced conditions.”  “[P]ositive or negative regulation in ethanol-induced conditions” is not interpreted as stating that ethanol-induced expression is increases or decreased relative to any reference promoter since claim 1 contains no relative or comparison language.  “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01(II).  Rather, claim 1 states that an embodiment mutant ADH3 promoter is either 1) has e.g. induction) under ethanol induced conditions, or 2) has some minimal amount of repression (i.e. negative regulation) under ethanol induced conditions.  In order for an embodiment mutant ADH3 promoter to have negative regulation in ethanol-induced conditions, such a promoter will have some transcription activity in the absence of ethanol that is decreased in the presence of ethanol.  As such, any possible promoter (regardless of any relationship to an ADH3 promoter) must fall into one of the following three categories:
1. Have any minimal amount of transcription increase induced by ethanol as to have positive regulation in ethanol-induced conditions;
2. Have any minimal reduction of transcription by ethanol as to have negative regulation in ethanol-induced conditions; or
3. Have transcription activity that is unaffected by ethanol.
In claim 4, claim 4 does not require the recited mutant ADH3 promoter to be linked to a functional nucleic acid molecule such that the ADH3 promoter is not required to allow for the expression of the recited functional nucleic acid molecule.  As such, the functional nucleic acid can be any nucleic acid with a function such as an origin of replication or a selection marker.

Claim Objections
Claims 1, 3, 4 and 14 are objected to because of the following informalities:  
Claim 1 recites “the promoter ADH3 (SEQ ID NO: 1).”  Since SEQ ID NO: 1 is a limitation of the claim and should not be recited in parenthesis.  Claim 1 should be amended to recite, for example, “an ADH3 promoter comprising SEQ ID NO: 1.”
“Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” MPEP 2111.01(I).  “During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’" MPEP 2111.
Claim 1 recites “at least one mutation between the following nucleotides in the promoter ADH3 (SEQ ID NO: 1).”  The specification contains no limiting definition of “mutation.”  The plain meaning of the 

    PNG
    media_image1.png
    94
    754
    media_image1.png
    Greyscale

That is, “Interpretation 1” is that “between nucleotides” is not a nucleotide but rather the area “between nucleotides.”  However, claim 1 specifically recites “between the following nucleotides” wherein the definite article “the” is a reference to one of the 12 ranges of nucleotides recited in claim 1.  As such, “Interpretation 2” is that “at least one mutation between the following nucleotides” being “Nucleotides 77 to 176” is that “between” is in reference to between the end points of a range, for example, between the endpoints of the range of “Nucleotides 77 to 176” wherein the preposition “to” indications that “77 to 176” is a range. “Interpretation 2” is the broadest reasonable interpretation of claim 1. Since there appears to be only one broadest reasonable interpretation of “between” as discussed above, claim 1 is not found to be indefinite under 35 U.S.C. 112(b), and further recitation in claim 2 that the mutation is an addition, deletion or substitution can be understood as an addition, deletion or substitution occurring anywhere in the range of, for example, “Nucleotides 77 to 176.”  Further, it is noted that claim 1 must be interpreted as being broader in scope than claim 2.   
However, applicant is encouraged to use a claim term other than “between” due to the alternative interpretation indicated in “Interpretation 1.”  For example, claim 1 can be amended to recite “comprising at least one mutation within one of the following ranges of nucleotides.”  In view of this interpretation of claim 1, it is noted that a mutant ADH3 promotor missing one or a few nucleotides from the 5’ end of SEQ ID NO: 1 (e.g. one, two or three nucleotides) but otherwise identical to SEQ ID NO: 1 satisfies the structural requirements of “at least one mutation” for claims 1 and 2.
Claim 14 depending from claim 4 recites “the expression vector.”  Claim 4 recites “A vector” and does not directly recite an “expression vector.” However, since every expression vector is necessarily a vector, there is considered to be inherent antecedent basis for “the expression vector” as recited in claim 14 in the prior recitation of “a vector” in claim 4.  However, consistent claim terminology should be used 
Claim 14 recites “pPICZ AXylB/HIS4” that appears to be a typographical error for “pPICZαA-XylB/HIS4.”  Claim 14 recites “pADH3Z A” that appears to be a typographical error for “pADH3ZαA.”  Claim 14 recites “pADH3Z A-XylB/HIS4” that appears to be a typographical error for “pADH3ZαA-XylB/HIS4.”
Claims 3 and 4 recites an expression cassette or vector, respectively, comprising “a functional nucleic acid molecule.” The term molecule implies a discrete molecular entity not bonded (particularly not covalently bonded) to anything else.  However, in order for an expression cassette or vector to comprise “a function nucleic acid molecule,” such nucleic acid molecule must be covalently bonded to the expression cassette or vector.  As such, the only reasonable interpretation of claim 4 is that the “functional nucleic acid molecule” is a “functional nucleic acid sequence” and claim 4 should be amended to reflect the same.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 1 because the figure contains text less than 1/8 inch in height (37 CFR 1.84(p)(2)) and lines in the figure are not sufficiently dense and dark, and uniformly thick and well-defined, particularly the text, as to allow for adequate reproduction (37 CFR 1.84(l)). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8 and 14-15 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the following nucleotides in the promoter ADH3 (SEQ ID NO: 1) and then references “Nucleotides 0 to 99.”  SEQ ID NO: 1 has positions numbered 1 to 900.  As such, it is unclear as to what portion of SEQ ID NO: 1 “Nucleotide 0” refers and further due to this inconsistency in position numbering it is unclear as to what portion of SEQ ID NO: 1 all of the numerical nucleotide positions recited in claim 1 refer.  For the purpose of this Office Action, the best meaning that can be ascribed to “Nucleotides 0 to 99” is that the same refers to positions 1 to 100 actually stated in SEQ ID NO: 1.  However, it is not clear if “Nucleotides 77 to 176” refers to positions 77 to 176 of SEQ ID NO: 1 or if the same refers to another range such as positions 78-177 of SEQ ID NO: 1.  Further, claim 1 recites ranges with negative position numbering including “Nucleotides -539 to 685” and “Nucleotides -693 to 792” wherein the meaning of these negative number notations is not clear or explained anywhere in the specification.  Still further, claim 1 recites various negative ranges in parenthesis (i.e. (-900 to -801), (-823 to -724), (-746 to -647), etc.) wherein the meaning of such limitations recited in parenthesis is unclear.  In the event that the ranges in parenthesis represent an alternative number scheme, the only relevant numbering scheme is the numbering of SEQ ID NO: 1 in the Sequence Listing such that it is unclear if the See MPEP 2173.02(II).
Claim 3 recites “a mutant ADH3 promoter according to claim 1 linked to a protein.”  Since a mutant ADH3 promoter is necessarily a polynucleotide, it is unclear if claim 3 refers to 1) a hybrid molecule that is part polynucleotide and part protein, or 2) a ADH3 promoter that is linked to a nucleotide sequence encoding a protein,” which is a meaning supported by the specification, for examples, the vectors shows in Fig. 1 of the specification.  Due to the alternative possible meanings of claim 3, a person of ordinarily skill in the art at the time of filing could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  For the purposes of 35 U.S.C 102 or 103, either interpretation will be considered to meet the features of claim 3.
Claim 8 recites “in particular Pichia pastoris.” MPEP 2173.05(d) states that “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.”  Here, recitation of “in particular” makes it unclear if Pichia pastoris is only an example or a positive limitation of claim 8, for example, only Pichia pastoris being an embodiment of claim 8.  For this reason, recitation of “in particular Pichia pastoris” leads to confusion over the intended scope of claim 8.
Claim 14, with typographical errors, recites a vector being “pPICZαA-XylB/HIS4,” “pADH3ZαA” or “pADH3ZαA-XylB/HIS4.” Figure 1 and pages 8-9 of the specification describe the construction of these vectors.  That is, the vectors recited in claim 14 appear to be specific vectors constructed by applicant and are not a reference to generic available vectors.  In brief, Fig. 1 of the specification and related text describe all of these vectors (pPICZαA-XylB/HIS4, pADH3ZαA and pADH3ZαA-XylB/HIS4) as formed at least in part by cloning a XylB gene into vector pPICZαA wherein pPICZαA-XylB/HIS4 has exactly 8131 base pairs and vector pADH3ZαA-XylB/HIS4 is made directly from pPICZαA-XylB/HIS4.  The specification only describes that “Aspergillus niger xylanase gene (XylB) was used as a reporter gene.” e.g. vector pPICZαA-XylB/HIS4 having 8131 bp being one specific sequence, that is then imparted to vector pADH3ZαA-XylB/HIS4 (although it appears that the ADH3 promoter sequence can be any sequence consistent with claim 1), or 2) a genus of vectors having the structural features shown in Figure 1.  
For example, the specification, page 11, line 3, states “Aspergillus niger xylanase gene (XylB) was used as the reporter gene.” However, there is more than one sequence for a xylanase gene from A. niger.  For example, Uniprot, Accession No. Q6QA21, 2017, www.uniprot.org, describes a XylB enzyme from A. niger that is only about 97% identical to another A. niger xylanase B described in GenBank, Accession No. ACJ26382.1, 2009, www.ncbi.nlm.nih.gov.  Further, it is well-understood in the art that any gene sequence can be codon optimized.  As such, it is unclear as to what degree of sequence difference from the vectors actually constructed by applicant (whose sequences are not disclosed) can be tolerated to still be considered to be a pPICZαA-XylB/HIS4, pADH3ZαA or pADH3ZαA-XylB/HIS4 vector as recited.  For example, it is unclear if a vector having a number of base pairs other than 8131 (e.g. 8136 base pairs) can be considered to be a pPICZαA-XylB/HIS4 vector. For these reasons, a person of ordinarily skill in the art at the time of filing could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).

	Scope of claims

	The scope of claim 1 as discussed in the “Claim Interpretation” and “Claim Objection” sections above are incorporated herein by reference.  In brief, claim 1 recites a genus of mutant ADH3 promoters that has some minimal amount of repression (i.e. negative regulation) under ethanol induced conditions.  Further, it is noted that a nucleotide sequence of SEQ ID NO: 1 does not have any promoter activity as an isolated product.  Rather, SEQ ID NO: 1 only has promoter activity when introduced into a cell wherein SEQ ID NO: 1 interacts with RNA polymerase and other transcriptional control machinery present in that cell.  In this regards, SEQ ID NO: 1 may have promoter activity when introduced into one class of cell and have modified or a lack of promoter activity when introduced into another class of cell.  Since SEQ ID NO: 1 is isolated from a yeast cell, it is unclear as to what promoter activity SEQ ID NO: 1 may have in a bacterial cell wherein the same analysis applies to any mutant of SEQ ID NO: 1.
	Analysis
	The specification discusses in depth the structural elements of the natural ADH3 promoter sequence of SEQ ID NO: 1 including various repressor and activator sequences found within SEQ ID NO: 1.

a genus of such promoters has some minimal amount of repression (i.e. negative regulation) under ethanol induced conditions. However, every species of mutant ADH3 promoter described in the specification, and particularly Fig. 5, appears to have some positive regulation in ethanol-induced conditions regardless of the combination of repressor or activator sequences that may be present.  
	That is, the specification does not appear to describe any specific species of ADH3 promoter that would or be expected to have transcriptional expression that is reduced in the presence of ethanol as to have negative regulation in ethanol-induced conditions as recited in claim 1.   
	A “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” “The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’”
	Here, the specification does not disclose a single species of mutant ADH3 promoter having transcriptional expression that is reduced in the presence of ethanol as to have negative regulation in ethanol-induced conditions as recited in claim 1. Even though the specification describes activator and repressor sequences in SEQ ID NO: 1, the specification does not describe how to utilize this information to produce a species of mutant ADH3 promoter having transcriptional expression that is reduced in the presence of ethanol as to have negative regulation in ethanol-induced conditions as recited in claim 1.  For this reason, the specification does not provide an adequate written description for a whole genus of mutant ADH3 promoters having negative regulation in ethanol-induced conditions as recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides: 
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.

Claim 14 depends from independent claim 1 through intervening claim 4, wherein independent claim 1 requires a mutant ADH3 promoter that has positive or negative regulation in ethanol-induced conditions.  Dependent claim 14 recites a vector that is “pPICZ AXylB/HIS4,” wherein Fig. 1 of the specification depicts this vector as follows:

    PNG
    media_image2.png
    320
    326
    media_image2.png
    Greyscale

The pPICZαA-XylB/HIS4 vector is not shown as having a mutant ADH3 promoter as recited in independent claim 1.  Rather, the pPICZαA-XylB/HIS4 vector appears to have a AOX1 promoter that is methanol inducible as indicated in Table 1 of the specification.  As such, not all embodiments of claim 14 .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogl et al. (U.S. 2015/0011407 A1).
Vogl et al., abstract, disclose:
The invention refers to a library of bidirectional expression cassettes or expression vectors comprising a repertoire of bidirectional promoter sequences, each expression cassette comprising a promoter sequence operably linked to a first gene in one direction, and operably linked to an oppositely oriented second gene in the other direction which is different from the first gene, and bidirectional Pichia pastoris or CHO cells promoter sequences. The invention further refers to a method of screening or selecting a bidirectional promoter suitable for expressing at least two GOI in a host cell and a kit comprising

b) the type IIS restriction enzyme;
c) and a repertoire of promoter, preferably a promoter library including bidirectional promoters.
“Specifically, the repertoire of promoter sequences comprises natural and/or synthetic nucleotide sequences of 100 base lengths to 5000 base lengths, preferably obtained by recombination of artificial random sequences, such as oligos, or mutagenesis of a parent promoter sequence, preferably wherein the parent promoter sequence is a natural promoter sequence or pairs of natural promoter sequences of P. pastoris fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID 1-38, or SEQ ID NO:96-125, or functionally active variants thereof, preferably deletion variants, truncations or repeats of any of SEQ ID NO:1-38 or SEQ ID NO:126-135, or methanol inducible variants thereof obtainable by fusing core promoter regions of any of SEQ ID 1-38 to cis-acting regulatory elements of methanol inducible promoters, preferably selected from the group consisting of the sequences of SEQ ID 39-95 or SEQ ID NO:136-165.” Vogl et al., para. [0042].
“According to the invention there is further provided an isolated bidirectional Pichia pastoris promoter sequence, which when operably linked to a first gene in one direction and operably linked to an oppositely oriented second gene in the other direction, has bidirectional transcription activity, preferably with different transcription strength and/or ratios and/or regulatory profiles in each direction.” Vogl et al., para. [0044].
“Specifically, the promoter sequence is selected from the group consisting of a natural promoter sequence or pairs of natural promoter sequences of Pichia pastoris fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-165, or functionally active variants thereof, preferably deletion variants, truncations or repeats thereof.” Vogl et al., para. [0044].
“More specifically, the promoter sequence is selected from the group consisting of a natural promoter sequence or pairs of natural promoter sequences of Pichia pastoris fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-38, or SEQ methanol inducible promoters, preferably selected from the group consisting of the sequences of SEQ ID 39-95 or SEQ ID NO:136-165.” Vogl et al., para. [0045].
“According to the invention there is further provided an expression cassette or expression vector comprising the promoter sequence of the invention.” Vogl et al., para. [0046]. “According to the invention there is further provided a host cell comprising the expression cassette or vector of the invention.” Vogl et al., para. [0046].
“For the bidirectional synthetic fusion promoters see FIG. 25; SEQ ID NO:136-165.” Vogl et al., para. [0210]. 
It is noted that SEQ ID NO: 8 of Vogl et al. is identical to recited SEQ ID NO: 1.
“To extend the range of overall expression levels, ratios and regulatory profiles of the bidirectional promoters, we engineered the most promising natural bidirectional promoters and created synthetic bidirectional fusion promoters.” Vogl et al., para. [0153].
“Induction in these fusion promoters relies on the use of methanol. We also aimed to create bidirectional promoters providing methanol free regulated expression.” Vogl et al., para. [0157].
“Derepressed expression on both sides can be achieved by using fusions of PCAT1+PADH2, PPEX5+PADH2 or PPEX5+PCAT1.” Vogl et al., para. [0160].
Vogl et al. in the claims teach:
1. A library of bidirectional expression cassettes comprising a repertoire of bidirectional promoter sequences, each expression cassette comprising a promoter sequence operably linked to a first gene in one direction, and operably linked to an oppositely oriented second gene in the other direction which is different from the first gene.
3. The library of claim 1, wherein the genes comprise a gene of interest (GOI) and/or reporter gene, preferably genes encoding protein components of the same composite protein or protein complex, preferably wherein the composite protein is a heterodimeric protein, or preferably wherein the protein complex is formed by interaction of the protein components, or preferably wherein one protein supports 
4. The library of claim 1, wherein the repertoire of the promoter sequence is selected from the group consisting of a natural promoter sequence or pairs of natural promoter sequences of a yeast, preferably of Pichia pastoris, or CHO cells fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-181, or functionally active variants thereof, preferably deletion variants, truncations or repeats thereof.
5. The library of claim 4, wherein the repertoire of the promoter sequences comprises at least one natural promoter sequence of Pichia pastoris or pairs of such natural promoter sequences fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-38 and SEQ ID NO:96-125, or functionally active variants thereof, preferably deletion variants, truncations or repeats of any of SEQ ID NO:1-38 or SEQ ID NO:126-135, or methanol inducible variants thereof obtainable by fusing core promoter regions of any of SEQ ID 1-38 to cis-acting regulatory elements of methanol inducible promoters, preferably selected from the group consisting of the sequences of SEQ ID 39-95 or SEQ ID NO:136-165
An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 156 of Vogl et al. (Db) is as follows:

    PNG
    media_image3.png
    749
    731
    media_image3.png
    Greyscale

	In view of the description of Vogl et al., SEQ ID NO: 156 of Vogl et al. is a promoter sequence being the approximately 400 3’ nucleotides of SEQ ID NO: 8 of Vogl et al. (recited SEQ ID NO: 1) fused on the 5’ terminus thereof with an additional heterologous promoter sequence fused in opposite orientation to form a bidirectional synthetic fusion promoter.  As such, SEQ ID NO: 156 of Vogl et al. has an extensive amount of substitution and deletion to nucleotides between at least nucleotides 0 to 99 as recited in claims 1 and 2.
et al. do not describe SEQ ID NO: 156 of Vogl et al. as being positively regulated in ethanol-induced conditions as recited in claim 1.
	“"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." MPEP 2112(I). "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." MPEP 2112(IV). “"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." MPEP 2112(V).
	The Claim Interpretation and Claim Objection section above is incorporated herein by reference wherein, as discussed, recitation of positive regulation in ethanol-induced conditions is interpreted to mean any degree of positively induction due to ethanol and not any increase or decrease of induction relative to the promoter having the full-length of SEQ ID NO: 1.
	The specification, in Fig. 5 and related text, indicate that SEQ ID NO: 1 having the 5’ 400 (PADH3-500p), 500 (PADH3-400p), 600 (PADH3-300p), 700 (PADH3-200p) or 800 (PADH3-100p) are all positively regulated by ethanol having a relative activity above zero.  In particular, PADH3-300p has an activity that is 132.2% of the full-length promoter of recited SEQ ID NO: 1 wherein promoter PADH3-300p is a subsequence wholly contained with SEQ ID NO: 156 of Vogl et al.  As such, as described by the specification, SEQ ID NO: 156 of Vogl et al. has the structural elements from recited SEQ ID NO: 1 as to be positively regulated under ethanol induced conditions which provides for a technical reasoning to reasonably support a determination that the evidence of record indicates that the promoter of SEQ ID NO: 156 of Vogl et al. has an inherent or intrinsic property of positive regulation in ethanol-induced conditions or has its regulation influenced in some way by the presence of ethanol to have positive or negative regulation in ethanol-induced conditions.
	Regarding claims 3 and 4, the expression cassette recited in claim 1 of Vogl et al. is necessarily a single- or multicopy expression cassette since any expression cassette must necessarily be singe- or et al. directly describe that a bidirectional promoter sequence is operatively linked to first and second genes that are necessary a “functional nucleic acid molecules” since genes are nucleic acids that have a function of encoding a protein.  Claim 4 of Vogl et al. directly states that the expression cassettes of claim 1 can have a bidirectional promoter that is SEQ ID NO: 156.   An expression cassette as recited in claim 1 of Vogl et al. is considered to be a type of vector.
	Regarding claim 5, 7 and 8, claim 15 of Vogl et al. and paras. [0002], [0026], [0047], [0094], and [0147] indicates that any of the expression cassettes disclosed by Vogl et al. can be present in a host cell that is specifically intended to be yeast including Pichia pastoris.  

Claim(s) 1-5, 7-8 and 14-15 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karaoglan (STUDIES ON ALCOHOL DEHYDROGENASE (ADH3) PROMOTOR in Pichia pastoris, Doctor’s Thesis, Department of Food Engineering, Akdeniz University, 2016).
As an initial matter, the included card catalog information from Akdeniz University indicates that the Karaoglan thesis was submitted to the library and/or made available on July 11, 2016 such that it appears the Karaoglan thesis was cataloged and made publicly available on or about this date.  See MPEP 2128.01(I) (“A doctoral thesis indexed and shelved in a library is sufficiently accessible to the public to constitute prior art as a ‘printed publication.’").  A machine-translation of Karaoglan is included herein and cited below.
	“In this study, regulatory DNA regions that are responsible for activation and repression of the
ADH3 promoter of P. pastoris were investigated by deletion analyses.” “Five different synthetic promoters were constructed by adding up-regulatory sites and deletion of downregulatory sites and the best synthetic promoter which had highest activity was compared with the native ADH3 promoter at fermentor scale.” Karaoglan, abstract.
“For the identification of the ADH3 promoter region, first to approximate the promoter region, the promoter 2000 (Nucleotides -2000 to 0) 1500 (Nucleotides -1500 to 0), 1000 (Nucleotides -1000 to 0) and 500 (Nucleotides -500 to 0) bp It is divided into 4 regions, including (Figure 3.1). Negative numbers in parentheses indicate the positions of the promoter relative to the translation initiation codon.” Karaoglan, Section 3.2.3.
Appendix 8.3.” Karaoglan, section 4.1.
“The results obtained with the penultimate deletion analyzes showed that there was no statistical difference between the 1000 bp promoter and the 900 bp promoter, but there was a statistical difference in the 900 bp and 800 bp promoter activity (p<0.05).  Therefore, the shortest DNA region in which the promoter activity continues was determined as 900 bp.” Karaoglan, section 4.1.3., page 30.  “Systematic internal deletion analyzes of the identified 900 bp ADH3 promoter to identify regions of DNA responsible for the regulation of the ADH3 promoter has been carried out.” Karaoglan, section 4.2.
Appendix 8.3 (page 61) of Karaoglan shows that the 900 bp promoter referenced is identical to recited SEQ ID NO: 1.
	  Figure 4.21 (page 39) of Karaoglan is identical to a portion of Fig. 5 of the specification.  “In the internal deletion analysis of the promoter, mutant ADH3 promoters were obtained by overlap PCR method.” Karaoglan, sec. 4.2.1 (page 30).  “After the DNA regions at the 5' and 3' ends of the AK regions targeted for deletion were amplified, a second PCR reaction was performed to assemble these regions. In this PCR reaction,
the PCR products in Figure 4.12 and Figure 4.13 were used as templates.” Karaoglan, page 32.  “The obtained products were cut with BanHI-AsuII and BGIII-AsuII and AOX1 bound to the pPICZyA plasmid whose promoter was knocked down. The resulting plasmids were named pADH3ZÿA-ÿA, pADH3ZÿA-ÿK.  The expression vector has XylB as the reporter and HIS4 as the marker.  In addition, the
integration of the plasmid into the genome will also be carried out from the GS115 his4 locus.
Therefore, pADH3ZÿA-ÿ plasmids and the previously created plasmid pPICZÿA-XylB/HIS4 were cut
with XhoI-SmaI enzymes and linked to each other at the XhoI-SmaI sites to create the expression vectors of pADH3ZÿA-ÿÿXylB/HIS4.” Karaoglan, page 33.
	“Clones containing a single copy expression cassette were selected and proceeded with

certain density, cultures grown in glycerol medium for approximately 18 hours were transferred
to the induction stage in ethanol medium, starting from the same OD value. Cells were harvested
at the 8th hour of induction and xylanase activity was measured in supernatant samples. Activity
values of internal deletion samples 900 bp promoter. The xylanase activity recorded with the (Control) was calculated as a relative value of 100%. The graph showing the promoter activities obtained as a result of the internal deletion analysis is shown in Figure 4.18.” Karaoglan, page 36.  
The data from Figure 4.18 regarding promoter activities is repeated in Fig. 4.21 of Karaoglan showing the structure of the various “internal deletion promoters” described above.
In particular, the promoter described as PADH3-[Symbol font/0x44]H has 163% relative activity relative to the native 900 bp ADH3 promoter (Karaoglan, Appendix 8.3; recited SEQ ID NO: 1) and has a deletion of the region between -262 and -361 base pairs upstream from the 3’ end of recited SEQ ID NO: 1, which is positions 539 to 639 of recited SEQ ID NO: 1.  The promoter described as PADH3-[Symbol font/0x44]F has 104% relative activity relative to the native 900 bp ADH3 promoter (Karaoglan, Appendix 8.3; recited SEQ ID NO: 1) and has a deletion of the region between -515 and -416 base pairs upstream from the 3’ end of recited SEQ ID NO: 1, which is positions 386 to 485 of recited SEQ ID NO: 1.  As such, both PADH3-[Symbol font/0x44]H and PADH3-[Symbol font/0x44]F promoters described by Karaoglan appear to be mutant ADH3 promoters having positive regulation in ethanol-induced conditions that have deletions between the nucleotides recited in claim 1 including at least nucleotides 385 to 484 (-515 to -416) as to have all of the features of claims 1 and 2.
Regarding claims 3-5 and 7-8, as discussed, the various promoters described in Figs. 4.18 and 4.21 of Karaoglan were placed in expression vectors (i.e. expression cassettes) and operably linked to a XylB as a reporter gene, wherein such gene encodes a xylanase and is therefore a functional nucleic acid molecule.  It is noted that any expression vector is necessarily a single- or multi-copy expression cassette.  Such expression cassettes having the mutant ADH3 promoters described were placed in the yeast Pichia pastoris as a host cell in order to measure promoter activity wherein such promoters.  
Regarding claims 14-15, Fig. 3.3 (page 17) of Karaoglan appears to be identical to Fig. 1 of the specification.  In particular, Fig. 3.3 of Karaoglan discloses the following expression vector/cassette:

    PNG
    media_image4.png
    403
    500
    media_image4.png
    Greyscale

This appears to be the same pADH3ZαA-XylB/HIS4 expression cassette described in Fig. 1 of the specification as to be considered to anticipate claim 14 as well as claim 15 since any vector is described to be for transformation or placement into a host cell.  In particular, page 16 of Karaoglan describes:

    PNG
    media_image5.png
    413
    1330
    media_image5.png
    Greyscale

	The above appears to be a description of the pADH3ZαA-XylB/HIS4 expression cassette with formatting errors introduced by the machine translation.  Page 9 of the specification contains the following description, which appears to be a corresponding description of the same pADH3ZαA-XylB/HIS4 expression cassette particularly in reference to Fig. 1 of the specification:

    PNG
    media_image6.png
    368
    652
    media_image6.png
    Greyscale

	Claims 14-15 are anticipated by Karaoglan for these reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a mutant ADH3 promoter that encompasses isolated, naturally-occurring genomic DNA. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be interpreted as being a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional elements outside of the judicial exception.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claims 1 and 2, as set forth in the Claim Interpretation and Claim Objection section above, encompass a promoter sequence identical to SEQ ID NO: 1 with a few, for example one or two, nucleotides missing from the 5’ end of such sequence.  The specification evidences that SEQ ID NO: 1 is a naturally-occurring nucleotide sequence occurring in the genome of Pichia pastoris strain GS115. See specification bridging pages 3-4.  The courts have identified “single-stranded DNA fragments known as "primers", University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 Ambry, 774 F.3d at 760 (citing Association for Molecular Pathology v. Myriad, 133 S.Ct. 2107, 2120 (2013).  Here, claims 1 and 2 are directed towards the promoter of a gene rather than the gene itself, although embodiments of claims 1 and 2 would include the associated gene sequence appended to the 3’ terminus of the ADH3 promoter sequence.  Regardless, as in Ambry and Myriad claims 1 and 2 are directed towards a naturally-occurring genetic DNA sequence and the information it contains isolated from the surrounding genetic material including its 3’ appended gene, which has been indicated to be not patent eligible under § 101.  Further, there is no evidence of record that a promoter identical to SEQ ID NO: 1 but missing one or two base pairs from the 5’ end would have any markedly different characteristic in terms of function and/or other properties.  The specification, indicates that even removing 100 base pairs from the 5’ of SEQ ID NO: 1 still results in a functional primer positively regulated under ethanol induced conditions such that SEQ ID NO: 1 missing one or two base pairs or nucleotides from the 5’ end is evidenced by the specification to be an ethanol-induced promoter.  See Specification, Fig. 5.  As such, claims 1 and 2 are directed towards a natural phenomenon in the form of a genetic DNA fragment isolated from surrounding genetic material as to be a nature-based product exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).  Here, the claims do not recite any additional elements other than the nature-based product as discussed.

The claims are directed towards ineligible subject matter for the reasons stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652